COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Atisha Menyweather v. Tracey Donald Whitehead II

Appellate case number:      01-12-00673-CV

Trial court case number:    2005-58611

Trial court:                309th District Court of Harris County

        On November 14, 2012, appellant, Atisha Menyweather, filed an affidavit of
indigence in this court. See TEX. R. APP. P. 20.1(a)(2)(A). The Clerk of this Court then
referred the affidavit to the district clerk’s office, where it was received on November 28,
2012. See id. 20.1(c)(1), (d)(2), (h). On January 8, 2014, the district clerk filed a clerk’s
record on indigence containing the trial court’s December 11, 2012 order sustaining a
contest to appellant’s affidavit of indigence. See id. 20.1(e)(1), (i)(4). Appellant did not
file a motion seeking review of the trial court’s order within 10 days of the order. See id.
20.1(j)(1), (2).
       Accordingly, it is ORDERED that, no later than 30 days from the date of this
order, appellant file with this Court proof that she has requested and paid or made
arrangements to pay for preparation of the reporter’s record, or the Court may consider
and decide only those issues or points that do not require a reporter’s record for a
decision. See TEX. R. APP. P. 34.6(b)(1), 35.3(b)(2), (b)(3), (c), 37.3(c).
       It is so ORDERED.


Judge’s signature:/s/Chief Justice Sherry Radack
                  Acting individually  Acting for the Court

Date: February 4, 2014